                                                                              JS-5
Case 2:19-cv-10806-DSF-MAA Document 71 Filed 08/25/20 Page 1 of 14 Page ID #:1961




                    UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA




      ATARI INTERACTIVE, INC.,             CV 19-10806 DSF (MAAx)
          Plaintiff,
                                           Order GRANTING Defendant’s
                      v.                   Application for an Order for
                                           Relief from Default Judgment,
      RAGEON, INC.,                        Setting Aside Entry of Default,
          Defendant.                       and Recalling/Quashing Writ of
                                           Execution (Dkt. 26)



           Defendant RageOn, Inc. applies for an order for relief from
     default judgment, setting aside entry of default, and recalling/quashing
     the writ of execution. Dkt. 26 (Mot.). Plaintiff Atari Interactive, Inc.
     opposes. Dkt. 28 (Opp’n); Dkt. 61 (Suppl. Opp’n). The Court deems
     this matter appropriate for decision without oral argument. See Fed.
     R. Civ. P. 78; Local Rule 7-15. For the reasons stated below, the motion
     is GRANTED.

                                I. BACKGROUND

           Plaintiff is a well-known video game brand responsible for games
     such as Pong, Breakout, and Asteroids. Dkt. 1 (Compl.) ¶ 6. Plaintiff
     has registered trademarks for its name and logo and the “Pong” name
     for use on posters, stickers, and clothing. Id. ¶ 13.a. Plaintiff also has
     registered copyrights for its video games, including the related visual
     elements. Id. ¶ 13.b. Plaintiff claims common law trademark and
     trade dress protection in the Atari name and logo, the names and
     graphics of some of its top games, and the “overall look and feel” of its
     original game console and joystick. Id. ¶ 14.
Case 2:19-cv-10806-DSF-MAA Document 71 Filed 08/25/20 Page 2 of 14 Page ID #:1962




            Defendant “is an online seller of merchandise, primarily clothing
     and coffee mugs” that “allows users to create their own designs and sell
     them on merchandise through [Defendant’s] website.” Dkt. 26-1
     (Krilivsky Decl.) ¶ 2. Plaintiff alleges that after users upload their
     designs to Defendant’s website, Defendant displays the design on a
     variety of apparel that it sells on its website, and when sold, hand
     makes and prints the items containing the designs, ships them, and
     processes the payment. Compl. ¶¶ 15-16; see also Dkts. 28-3 (Suppl.
     Wesley Decl. Ex. B), 28-4 (Suppl. Wesley Decl. Ex. C), 28-5 (Suppl.
     Wesley Decl. Ex. D). Defendant disputes this characterization,
     claiming that after products are purchased, they are “sent through our
     automated portal to an off-site third party manufacturer who then
     manufactures the goods.” Krilivsky Decl. ¶ 22. Defendant further
     explains that it “act[s] as [a] passive, automated broker transparently
     pairing up users with manufacturers.” Id.

           Plaintiff alleges that Defendant sells, distributes, and profits
     from “large quantities of counterfeit Atari products” including
     “products [that] incorporate exact replicas of the registered ATARI
     trademark (name and logo),” “easily identifiable depictions of the Atari
     2600 console and joystick with the distinctive red button,” and
     “copyrights owned by Atari.” Compl. ¶¶ 17-18. Defendant contends
     that “there were only $338.90 in total sales of the alleged/accused
     products, $149.80 of which” purportedly came from a paralegal at
     Plaintiff’s counsel’s law firm. Krilivsky Decl. ¶¶ 26-28.

            Defendant was served with the summons and complaint on
     December 27, 2019 through its registered agent. Dkt. 11 (Proof of
     Service); see also Krilivsky Decl. ¶ 6 (Defendant “received email notice
     from our agent for service of process with a link to the documents that
     were served”). Between December 30 and January 9, Defendant’s CEO,
     Mike Krilivsky, emailed Defendant’s attorney, Betty Tufariello, a
     number of times asking for an update, but Tufariello did not respond.
     Krilivsky Decl. ¶ 6 & Ex. C. On January 16, 2020, Krilivsky asked
     Tufariello when she was “planning on replying to Atari” and Tufariello
     responded that “Atari and I are in discussions[.] I have 21 days. And
     he is aware [o]f my traveling” and told Defendant that she was going to


                                         2
Case 2:19-cv-10806-DSF-MAA Document 71 Filed 08/25/20 Page 3 of 14 Page ID #:1963




     file a stipulation to extend Defendant’s deadline to respond to
     Plaintiff’s complaint. Id. ¶ 7 & Ex. D. Krilivsky responded that his
     “attorney friend said we had to file by tomorrow” and Tufariello
     responded that “I called him[.] We are good[.] . . . Just checked with
     the office. Indeed our answer is due two weeks from tomorrow.” Dkt.
     61-1 (Ex. I) at RAGEON_000082. 1 The next day Krilivsky followed up
     with Tufariello stating that his “attorney friend said a stipulation
     extending the time to respond to the initial complaint shall be filed
     with the court before the deadline expires – a phone conversation with
     their attorney is NOT good enough. Is that being done?” Id. at
     RAGEON_000084. Tufariello responded that she “had a text screen
     that shows the extension confirmation. And I am filing when I get
     back.” Id. Tufariello did not file any stipulation and did not respond to
     the Complaint by the deadline.

            On January 23, 2020, Krilivsky followed up asking Tufariello to
     “send that screenshot” because his “attorney friend is freaking out
     because he sees that nothing got filed.” Id. Krilivsky then spoke with
     Plaintiff’s counsel over the phone and via email; Plaintiff’s counsel told
     Krilivsky that Plaintiff was “about to proceed with default judgement
     against RageOn because [its] attorney did not file anything” and
     Krilivsky stated that Defendant was being represented by Tufariello
     who purportedly received a two-week extension to respond to the
     Complaint from someone named Daniel Sahad (who may not exist and
     certainly does not work for Plaintiff’s counsel’s law firm). Krilivsky
     Decl. ¶ 8 & Ex. E. After confirming she represented Defendant,
     Tufariello told Plaintiff’s counsel that she intended to file an answer no
     later than January 30, 2020, in compliance with the alleged two-week


     1Defendant, without explanation, originally redacted this additional portion
     of the conversation between Krilivsky and Tufariello (and other portions of
     conversations that relate solely to this matter). In its Reply, Defendant
     concedes that “redacting the Atari-related portion of [one of the] message[s]
     was nothing more than a clerical error.” Dkt. 66-1 (Reply) at 16-17.
     Therefore, the Court assumes that any Atari-related conversations are not
     meant to be redacted.



                                           3
Case 2:19-cv-10806-DSF-MAA Document 71 Filed 08/25/20 Page 4 of 14 Page ID #:1964




     extension. Dkt. 14-4 (Wesley Decl. Ex. C) at 2. On January 24, 2020,
     Tufariello told Krilivsky that “I did respond to Keith in the Atari case”
     and “[o]ur answer is now due on the 30th.” Ex. I at RAGEON_000085.
     On January 28, 2020, Krilivsky asked Tufariello if she was “missing
     deadlines on these cases” and asked her to “explain to me what you’re
     doing?” Id. Tufariello responded that she was in a meeting and
     Krilivsky responded that “you keep saying that you’ll respond to the
     issues and then you don’t. Can you respond in writing to all the
     issues?” Id. at RAGEON_000086. Tufariello stated “Yes. That is what
     we are doing.” Id. However, after two follow-up emails from Plaintiff’s
     counsel on January 27 and January 28, Tufariello never filed an
     answer and Plaintiff’s counsel received no further communications from
     Tufariello. Wesley Decl. Ex. C at 1. 2 Plaintiff applied for entry of
     default on January 29, 2020. Dkt. 12 (Default Appl.). The clerk
     properly entered default the next day. Dkt. 13 (Default). 3

          On February 10, 2020, Krilivsky asked Tufariello “What
     happened with Atari? I received no communication from you – no draft,
     no update, etc.” Krilivsky Decl. ¶ 11 & Ex. H. 4 Tufariello did not

     2Defendant contends that, at this point, Plaintiff’s counsel had “an ethical
     duty” to “communicate the true state of affairs to Mr. Krilivsky and warn Mr.
     Krilivsky about an impending default.” Reply at 5. It is not clear to the
     Court why this would be so. Plaintiff’s counsel communicated directly with
     Defendant’s counsel and explicitly stated it was going to request entry of
     default. It need not have done more.
     3Defendant contends that the default was improperly entered because
     Plaintiff sought default prior to the expiration of Defendant’s deadline to
     answer. Reply at 4-7. This is incorrect. It is undisputed that Defendant’s
     deadline to answer was no later than January 21, and Defendant failed to
     respond by that date or file a stipulation to extend the time to respond. That,
     after the deadline had passed, Plaintiff indicated a willingness to hold off on
     seeking entry of default for a few days so that Defendant could answer does
     not change those facts.
     4That same day Tufariello filed a motion to withdraw as counsel for
     Defendant in another matter citing failure to pay, “irreconcilable differences
     regarding litigation strategy,” and “certain conflicts of interest that have


                                            4
Case 2:19-cv-10806-DSF-MAA Document 71 Filed 08/25/20 Page 5 of 14 Page ID #:1965




     respond. See Ex. I at RAGEON_000089. Two days later, Krilivsky
     followed up stating “I have not received proof of your . . . response on all
     the other cases . . .” and Tufariello responded “[t]he only two pressing
     deadlines were [documents related to other cases].” Dkt. 61-2 (Ex. J) at
     RAGEON_000096; see also Krilivsky Decl. ¶ 13 & Ex. J. Krilivsky
     responded “Not true. I was told that we defaulted on Atari . . .” Ex. J
     at RAGEON_000096. Tufariello responded that she was “talking about
     [another] case.” Id. However, Tufariello then repeats that “[t]he
     deadlines imposed by Court are being met.” Id. at RAGEON_000097.
     Krilivsky again noted that “Atari’s came and went, it was Jan 30th and
     they filed a default because you didn’t respond – is that true?” Id.
     Tufariello did not respond to this question and instead continued
     talking about deadlines on another matter. Id.

           Plaintiff moved for default judgment on February 24, 2020. Dkt.
     14. The motion was served on Defendant’s registered agent for service
     of process and Tufariello. Dkt. 14-1 (Wesley Decl.) ¶ 2(e); see also Dkt.
     28-2 (Suppl. Wesley Decl. Ex. A). 5 Krilivsky claims he was not served
     with these papers, Krilivsky Decl. ¶ 13, and that he “never received
     Atari’s Application for Default Judgment from Ms. Tufariello, nor did
     Ms. Tufariello ever warn me that a default judgment was being
     entered,” Dkt. 67-1 (Suppl. Krilivsky Decl.) ¶ 5. 6 On March 13, 2020,


     recently come up in the present matter, as well as in two other matters, in
     which I also represent Defendant,” including one matter that “named
     Intellectulaw and me personally as Defendant’s co-defendants, as a result of
     my representation of Defendant in that matter.” Dkt. 28-10 (RJN Ex. D) at 5.
     The Court previously GRANTED Plaintiff’s request for judicial notice, Dkt.
     28-6 (RJN), of court filings made by Defendant and Defendant’s counsel. Fed.
     R. Evid. 201(b).
     5Defendant contends that the motion was not served on its registered agent
     and email service to Tufariello was improper. Reply at 9 (citing Suppl.
     Krilivsky Decl. ¶ 5). The Court need not resolve this dispute.
     6Plaintiff notes, however, that at his deposition Krilivsky stated he did not
     remember if Tufariello ever told him about the default judgment. Ex. K at
     197:19-22.



                                            5
Case 2:19-cv-10806-DSF-MAA Document 71 Filed 08/25/20 Page 6 of 14 Page ID #:1966




     Krilivsky had a discussion with Tufariello about all of Defendant’s
     matters. Krilivsky Decl. ¶ 14. Tufariello did not inform Defendant
     about the motion for default judgement or that she had never answered
     the complaint. Id. Krilivsky “grew frustrated with her at some point”
     and “asked her . . . to turn over all of her files to us, but she refused.”
     Id. Nevertheless, “she continued to provide us legal advice on other
     matters,” id., and never said that she was no longer representing
     Defendant in this matter, Dkt. 66-2 (Ex. B) at 196:15-17. 7 Krilivsky
     received no additional updates about the case, which he assumed was
     due to the COVID-19 pandemic and related court closures. Krilivsky
     Decl. ¶ 15; see also Ex. B (“if [Tufariello is] not getting back to us, my
     attorney has always had our back . . . , and then COVID-19 is hitting,
     and everything is going crazy in the whole world, you know, people are
     dying, there’s a pandemic, this case is either done or there’s nothing to
     worry about. And when there is something to worry about, somebody’s
     going to let me know what to worry about.”). 8 The Court granted
     Plaintiff’s application for default judgment and entered judgment on
     April 15, 2020. Dkts. 16, 18, 19. Plaintiff subsequently identified
     Defendant’s bank account and applied for a writ of execution and order
     appointing a process server to execute on the writ. See Dkt. 28-1
     (Suppl. Wesley Decl.) ¶¶ 3-4; see also Dkts. 22, 23. On June 24, 2020,
     the writ and order were issued. Dkts. 24, 25. Plaintiff’s levy on the
     identified bank account was successful. Suppl. Wesley Decl. ¶ 4. On
     June 29, 2020, Krilivsky learned that approximately $882,000 in
     Defendant’s Bank of America account had been seized. Krilivsky Decl.
     ¶ 17. After failed attempts to resolve the issue with Plaintiff’s counsel,
     Defendant hired counsel and filed this application. Id. ¶¶ 19-20.




     7At his deposition, Krilivsky noted that his produced text messages show
     that Tufariello provided legal advice on another matter as late as March 19,
     2020. See Dkt. 61-3 (Ex. K) at 66:9-67:13; Ex. J at RAGEON_000110.
     8Krilivsky did not contact Tufariello again until June 21, 2020 and July 1,
     2020; he received no response. Krilivsky Decl. ¶ 16 & Ex. K.



                                           6
Case 2:19-cv-10806-DSF-MAA Document 71 Filed 08/25/20 Page 7 of 14 Page ID #:1967




                             II. LEGAL STANDARD

            “The court may set aside an entry of default for good cause, and it
     may set aside a default judgment under Rule 60(b).” Fed. R. Civ. P.
     55(c). Federal Rule of Civil Procedure 60(b) provides:

           On motion and just terms, the court may relieve a party or
           its legal representative from a final judgment, order, or
           proceeding for the following reasons: (1) mistake,
           inadvertence, surprise, or excusable neglect . . . or (6) any
           other reason that justifies relief.

     Good cause is established when the defendant demonstrates that the
     default was not the result of defendant’s culpable conduct, that a
     meritorious defense exists, and that reopening the default judgment
     would not result in prejudice to the plaintiff. TCI Group Life Ins. Plan
     v. Knoebber, 244 F.3d 691, 697 (9th Cir. 2001). “This standard, which
     is the same as is used to determine whether a default judgment should
     be set aside under Rule 60(b), is disjunctive, such that a finding that
     any one of these factors is true is sufficient reason for the district court
     to refuse to set aside the default.” United States v. Signed Pers. Check
     No. 730 of Yubran S. Mesle, 615 F.3d 1085, 1091 (9th Cir. 2010).

                                 III. DISCUSSION

     A.    Culpable Conduct

            Culpable conduct occurs when a defendant “has received actual
     or constructive notice of the filing of the action and intentionally failed
     to answer.” Alan Neuman Prods., Inc. v. Albright, 862 F.2d 1388, 1392
     (9th Cir. 1988). “Neglectful failure to answer as to which the defendant
     offers a credible, good faith explanation negating any intention to take
     advantage of the opposing party, interfere with judicial decision
     making, or otherwise manipulate the legal process is not
     ‘intentional’ . . . and is not necessarily . . . culpable or inexcusable.”
     TCI Group, 244 F.3d at 697-98.

            It is undisputed that Defendant received actual notice of the
     filing of this action. However, based on the additional documents and


                                          7
Case 2:19-cv-10806-DSF-MAA Document 71 Filed 08/25/20 Page 8 of 14 Page ID #:1968




     testimony provided in the supplemental briefing, the Court concludes
     that Defendant did not intentionally fail to answer. Although Krilivsky
     certainly downplayed his understanding of the consequences of default
     being entered against Defendant, 9 the evidence submitted shows that
     he intended that Tufariello answer the complaint. Each time
     Defendant questioned whether Tufariello was meeting deadlines and
     complying with court rules, she confirmed that she was (or she avoided
     the question). See Ex. I at RAGEON_000082-85. Moreover, Krilivsky
     was not on the January 28 email where Plaintiff’s counsel warned it
     would be proceeding with seeking entry of default if Tufariello did not
     respond by the end of the day, and it does not appear that Tufariello
     informed Krilivsky of this development. It is not clear what more
     Krilivsky could have reasonably done prior to the entry of default. 10

           “[W]here the client has demonstrated gross negligence on the
     part of his counsel, a . . . judgment against the client may be set aside
     pursuant to Rule 60(b)(6).” Cmty. Dental Servs. v. Tani, 282 F.3d 1164,
     1169 (9th Cir. 2002). “[C]onduct on the part of a client’s alleged
     representative that results in the client’s receiving practically no
     representation at all clearly constitutes gross negligence, and vitiat[es]
     the agency relationship that underlies our general policy of attributing
     to the client the acts of his attorney.” Id. at 1171. In Community
     Dental, the defendant’s attorney “explicitly represented to [the
     defendant] that the case was proceeding properly” and that the
     attorney “was performing his responsibilities, thereby deliberately
     misleading [the defendant] and depriving him of the opportunity to
     take action to preserve his rights.” Id. Here too, Tufariello explicitly


     9The Court cautions Defendant and its counsel to ensure future filings are
     accurate and not misleading, particularly when declared under penalty of
     perjury.
     10Plaintiff’s arguments as to what Defendant knew after entry of default is
     not relevant to the culpable conduct inquiry. Here, the Court considers only
     whether culpable conduct led to the entry of default. Conduct after entry of
     default may be relevant to whether the motion was timely, which is
     addressed below.



                                           8
Case 2:19-cv-10806-DSF-MAA Document 71 Filed 08/25/20 Page 9 of 14 Page ID #:1969




     represented that the case was proceeding properly and that she was
     performing her responsibilities. Although Krilivsky questioned
     whether Tufariello was in fact meeting all deadlines, she reassured him
     that all deadlines were being met or that there were no outstanding
     deadlines.

            Plaintiff contends that awareness of the action and failure to
     respond, regardless of the reason, is sufficient under Ninth Circuit law
     to find culpable conduct. Suppl. Opp’n at 21 (citing Direct Mail
     Specialists, Inc. v. Eclat Computerized Techs., Inc., 840 F.2d 685, 690
     (9th Cir. 1988) and Franchise Holding II, LLC. v. Huntington Rests.
     Grp., Inc., 375 F.3d 922, 926 (9th Cir. 2004)). However, a more recent
     Ninth Circuit case has noted that “[t]his is not the ordinary standard
     for Rule 55(c) and 60(b) motions” and “we have never applied it to deny
     relief in the context of such motions except when the moving party is a
     legally sophisticated entity or individual.” United States v. Signed
     Pers. Check No. 730 of Yubran S. Mesle, 615 F.3d 1085, 1093 (9th Cir.
     2010). The Ninth Circuit did not need to decide whether Franchise
     Holding II was still good law because the defendant in Mesle was
     unsophisticated, but it noted that “[i]t is possible to reconcile the
     language in Franchise Holding II with the standard in TCI Group”
     because “[w]hen considering a legally sophisticated party’s culpability
     in a default, an understanding of the consequences of its actions may be
     assumed, and with it, intentionality.” Id. The Ninth Circuit concluded
     that at least where the party seeking default was not legally
     sophisticated, the TCI Group standard requiring that the failure to
     respond be intentional should apply. Id. Although Krilivsky had some
     experience supervising attorneys and was generally familiar with
     default judgments, the Court does not apply a higher standard to
     Krilivsky or Defendant. Therefore, because the Court finds that
     Defendant did not intentionally fail to respond to the complaint, default
     was not the result of culpable conduct.

            Plaintiff also contends that “a mere showing of malpractice is
     insufficient to set aside the default judgment.” Suppl. Opp’n at 23
     (collecting cases). However, here Tufariello did not merely commit
     malpractice. She told her client that she was going to timely file a


                                         9
Case 2:19-cv-10806-DSF-MAA Document 71 Filed 08/25/20 Page 10 of 14 Page ID #:1970




      response, failed to do so, failed to inform her client that she missed the
      deadline, failed to take any actions to rectify the situation, evaded
      questions about her various failures, assured her client that all
      deadlines were being met, and failed to inform her client that other
      additional deadlines were being missed and that it should hire other
      counsel to further defend the case. Unlike the cases cited by Plaintiff,
      this was not merely negligence, a mistake, or inexperience.
      Unbeknownst to her client, Tufariello abdicated her duties as counsel.

      B.    Meritorious Defense

             Although specific facts constituting a potential defense must be
      asserted, the burden on a party seeking to vacate a default judgment is
      not especially heavy. TCI Group, 244 F.3d at 700. The movant must
      only “demonstrate facts or law that shows the trial court that ‘a
      sufficient defense is assertible.’” Id. (citation omitted). In other words,
      “there [must be] some possibility that the outcome of the suit after a
      full trial will be contrary to the result achieved by default.” Hawaii
      Carpenters’ Trust Funds v. Stone, 794 F.2d 508, 513 (9th Cir. 1986).
      “Where timely relief is sought from a default . . . and the movant has a
      meritorious defense, doubt, if any, should be resolved in favor of the
      motion to set aside the default so that cases may be decided on their
      merits.” See O’Connor v. Nevada, 27 F.3d 357, 364 (9th Cir. 1994)
      (setting aside a default where no judgment had been entered) (citation
      omitted).

            First, Defendant contends that it cannot be liable for trademark
      infringement because it “was unaware that products allegedly
      infringing Atari’s rights were offered for sale on its platform,” it did not
      create, manufacture, or supply the offending goods, and it required its
      users to agree to terms of service which prohibits improper use of the
      uploaded images. Mot. at 8-9. Plaintiff argues that “print-on-demand
      websites” can be liable “where they manufacture the products sold on
      their website” and the two non-binding cases relied upon by Defendant
      are distinguishable. Opp’n at 15-17. Even assuming Plaintiff’s
      argument is correct, Defendant contends that it does not manufacture
      the products. Because the Court does not resolve factual issues at this


                                           10
Case 2:19-cv-10806-DSF-MAA Document 71 Filed 08/25/20 Page 11 of 14 Page ID #:1971




      stage, United States v. Aguilar, 782 F.3d 1101, 1107 (9th Cir. 2015)
      (“All that is necessary to satisfy the meritorious defense requirement is
      to allege sufficient facts that, if true, would constitute a defense: the
      question whether the factual allegation [i]s true is not to be determined
      by the court when it decides the motion to set aside the default”
      (alteration in original) (internal quotation marks omitted) (quoting
      Mesle, 615 F.3d at 1094)), Defendant has raised a sufficient defense.

            Next, Defendant contends that it has parody and fair use
      defenses to Plaintiff’s trademark and copyright claims and further
      cannot be liable for copyright infringement because it is protected by
      the Digital Millennium Copyright Act (DMCA) safe harbor. Mot. at 9-
      11. Defendant contends that the DMCA applies because it is “largely
      passive in the posting of alleged infringing content.” Id. at 10. Plaintiff
      does not address the parody and fair use arguments. Opp’n at 17 n. 6.
      And, again, although Plaintiff disputes whether Defendant qualifies for
      protection under the DMCA based on its involvement in selling and
      manufacturing the products, id. at 17, that is a factual issue not
      properly resolved on a motion to set aside default.

             Finally, Defendant contends that Plaintiff cannot obtain an
      award of $1,125,600 because 1) Defendant might qualify as an
      “innocent printer” under the Lanham Act which permits only an
      injunction against future printing; 2) Defendant did not act willfully
      because it “was not even aware of the allegedly infringing products”;
      and 3) the damage award is “grossly disproportionate to the alleged
      harm” because it obtained less than $500 in revenue from the
      challenged sales. Mot. at 11-12. Plaintiff contends that the award is
      justified because 1) Defendant is not an innocent printer, 2) Plaintiff
      has provided evidence of willfulness and Defendant has not provided
      any evidence of lack of willfulness, and 3) Plaintiff questions the
      accuracy of Defendant’s assertions about the amount of sales. Opp’n at
      18-19. But again, these are factual disputes not properly resolved here.

            The burden at this stage to show that a sufficient defense is
      assertible is low. The defenses set forth above depend on resolution of
      disputed factual issues, including Defendant’s involvement in the


                                          11
Case 2:19-cv-10806-DSF-MAA Document 71 Filed 08/25/20 Page 12 of 14 Page ID #:1972




      creation and manufacturing of the infringing products, Defendant’s
      knowledge and awareness of the alleged infringement, and the
      magnitude of the infringement. Therefore, the Court finds this factor is
      met.

      C.    Prejudice

            A default judgment should not be vacated if doing so would result
      in prejudice to the plaintiff. TCI Group, 244 F.3d at 701. “To be
      prejudicial, the setting aside of the judgment must result in greater
      harm than simply delaying resolution of the case.” Id. It must hinder
      the plaintiff’s ability to pursue the claim. Id. Being forced to litigate on
      the merits does not meet this standard. Indeed, an entry of default
      judgment “gives the plaintiff something of a windfall by sparing [the
      plaintiff] from litigating the merits of [the] claim.” Id.

            Plaintiff contends it will be prejudiced because it believes
      Defendant “intends to dissipate and hide the[] [levied] assets” and
      “once RageOn has the money back, its motivation to litigate will be
      gone, rendering it likely to return to its pattern of ignoring legal
      proceedings.” Opp’n at 19. However, Plaintiff has not provided any
      evidence that Defendant will dissipate and hide its assets, will be
      unable to satisfy a judgment, or will otherwise improperly prevent
      Plaintiff from recovering, should it ultimately win on the merits.
      Moreover, there is no reason to believe that Defendant’s current
      counsel, which has timely complied with all Court deadlines, would
      ignore this proceeding after the money is returned to Defendant.

      D.    Timing

             A motion for relief from default judgment “must be made within a
      reasonable time – and for reasons (1), (2), and (3) no more than a year
      after the entry of the judgment or order or the date of the proceeding.”
      Fed. R. Civ. P. 60(c). “[T]he one-year period represents an extreme
      limit, and the motion will be rejected as untimely if not made within a
      ‘reasonable time,’ even though the one-year period has not expired.”
      Kagan v. Caterpillar Tractor Co., 795 F.2d 601, 610 (7th Cir. 1986)
      (citation and quotations omitted). “There is no hard and fast rule as to


                                          12
Case 2:19-cv-10806-DSF-MAA Document 71 Filed 08/25/20 Page 13 of 14 Page ID #:1973




      how much time is reasonable for the filing of a Rule 60(b)(6) motion;
      courts have found periods of as little as a few months unreasonable,
      and have found periods of as long as three years reasonable.” Id.
      (citation omitted). “What constitutes ‘reasonable time’ depends upon
      the facts of each case, taking into consideration the interest in finality,
      the reason for delay, the practical ability of the litigant to learn earlier
      of the grounds relied upon, and prejudice to other parties.” Ashford v.
      Steuart, 657 F.2d 1053, 1055 (9th Cir. 1981).

             After learning no later than February 12, 2020 that default was
      entered against Defendant, Krilivsky asked Tufariello multiple times to
      confirm whether she responded to the complaint, but Tufariello never
      did. See Krilivsky Decl. ¶ 11 & Ex. H; Ex. I at RAGEON_000089, 96.
      At the same time, Tufariello withdrew as counsel in another case and
      was a made a co-defendant in a third case. About a month later,
      Krilivsky and Tufariello had a heated discussion about her
      representation of Defendant in general, and specifically with regard to
      the other cases. After March 19, 2020, it does not appear that Krilivsky
      and Tufariello had any further contact. Defendant waited until its
      bank account was levied in June 2020, about two-and-a-half months
      after the default judgment was entered, before hiring counsel to defend
      it in this action.

            Plaintiff contends that Defendant could not have “show[n] [it]
      reasonably continued to rely on Ms. Tufariello” after February or
      March 2020. Suppl. Opp’n at 22. However, in early February 2020,
      Tufariello evaded directly answering any questions about this matter
      and instead stated on two occasions that all deadlines were being met.
      And, when Tufariello received the motion for default judgment in late
      February, see Suppl. Wesley Decl. Ex. A, she did not tell Krilivsky
      about it. To the contrary, the evidence submitted shows that the first
      communications after her receipt of the motion for default judgment
      was weeks later, Ex. I at RAGEON_000089 (no communication between
      February 10 and March 10); Ex. J at RAGEON_000101 (no
      communications between February 16 and March 13), and this matter
      was not discussed. At that time, it appears that Tufariello was
      transitioning away from representing Defendants, but Krilivsky


                                           13
Case 2:19-cv-10806-DSF-MAA Document 71 Filed 08/25/20 Page 14 of 14 Page ID #:1974




      specifically asked if there was “any info we need to know as a business.”
      See Ex. J at RAGEON_000100. Tufariello does not appear to have
      raised any potential issues with this matter.

            That Defendant believed Tufariello continued to represent it after
      March 2020 strains credulity. However, given the evidence before the
      Court, it is not unreasonable for Defendant to have been unaware that
      Plaintiff moved for default judgment and that Tufariello had taken no
      actions to set aside the entry of default or oppose the motion for default
      judgment. Although a more prudent client may have hired new counsel
      sooner and would not have assumed the case was resolved because it
      did not hear anything for a few months, the Court does not conclude
      that Defendant waited an unreasonable amount of time to bring this
      motion – less than three months after the default judgment was
      entered and days after being made aware that default judgment had
      been entered (through Defendant’s funds being frozen).

                                IV. CONCLUSION

            Defendant’s motion for relief from default judgment, to set aside
      entry of default, and recalling/quashing the writ of execution is
      GRANTED. The Court SETS ASIDE the entry of default, VACATES
      the default judgment, and QUASHES the writ of execution.

           Defendant must file its responsive pleading no later than
      September 15, 2020.

         IT IS SO ORDERED.



       Date: August 25, 2020                  ___________________________
                                              Dale S. Fischer
                                              United States District Judge




                                         14
